                                          Case 4:19-cv-03780-YGR Document 41 Filed 01/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANDRE KENNETH STUCKEY,
                                   7                                                          Case No. 19-cv-03780-YGR (PR)
                                                         Plaintiff,
                                   8                                                          ORDER DENYING MOTION FOR
                                                  v.                                          LIMITED SCOPE APPOINTMENT OF
                                   9                                                          COUNSEL
                                         SUE RISENHOOVER, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12          Plaintiff has filed a motion for appointment of counsel in this prisoner civil rights action
Northern District of California
 United States District Court




                                  13   under 42 U.S.C. § 1983 for a limited scope appointment, i.e., to represent him in settlement

                                  14   proceedings. Dkt. 39. There is no constitutional right to counsel in a civil case unless an indigent

                                  15   litigant may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Soc. Servs.,

                                  16   452 U.S. 18, 25 (1981). The court may seek counsel to represent an indigent litigant under 28

                                  17   U.S.C. § 1915 only in “exceptional circumstances,” the determination of which requires an

                                  18   evaluation of both (1) the likelihood of success on the merits, and (2) the ability of the plaintiff to

                                  19   articulate his claims pro se in light of the complexity of the legal issues involved. See id. at 1525;

                                  20   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328,

                                  21   1331 (9th Cir. 1986). Both of these factors must be viewed together before reaching a decision on

                                  22   a request for counsel under section 1915. See id.

                                  23          The Court notes that a global settlement conference in this matter and Plaintiff’s other

                                  24   pending actions is scheduled for February 11, 2021 at 10:00 a.m. before Magistrate Judge Robert

                                  25   M. Illman. See Dkt. 40. Thus, the Court construes Plaintiff’s motion as a request for limited

                                  26   scope appointment of counsel to assist him to prepare for and during his global settlement

                                  27   proceedings, which involves the instant matter and his other pending actions: Case Nos. 19-cv-

                                  28   03691-YGR (PR), 19-cv-05460-YGR (PR), 20-cv-05886-YGR (PR), 20-cv-01898-YGR (PR).
                                          Case 4:19-cv-03780-YGR Document 41 Filed 01/15/21 Page 2 of 2




                                   1   Generally, an indigent civil litigant has no right to the appointment of civil counsel under 28

                                   2   U.S.C. § 1915(e)(1). See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). And, at this time,

                                   3   Plaintiff has been able to articulate his claims in this matter and his other pending actions

                                   4   adequately pro se in light of the complexity of the issues involved. See Agyeman v. Corrs. Corp.

                                   5   of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). In view of both parties’ desire to engage in a global

                                   6   settlement conference, the Court finds that such circumstances do not warrant a limited scope

                                   7   appointment of counsel, i.e., to represent him in settlement proceedings. Further, Magistrate

                                   8   Judge Illman is well-versed in the issues and areas of law presented and very capable of evaluating

                                   9   objectively the strengths and weaknesses of each side’s positions.

                                  10          Accordingly, Plaintiff’s request for limited scope appointment of counsel is DENIED

                                  11   without prejudice.1

                                  12          This Order terminates Docket No. 39.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 15, 2021

                                  15                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                              1
                                  26              The Court may of course consider appointing of counsel later in the proceedings; that is,
                                       if the parties are not able to reach a global settlement and after Defendants have filed their
                                  27   dispositive motion in this matter. At that time, the Court will be in a better position to consider the
                                       procedural and substantive matters at issue. In such circumstances where no settlement has been
                                  28   reached and Defendants’ dispositive motion has been filed, Plaintiff may file a renewed motion for
                                       the appointment of counsel.
                                                                                            2
